IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JEFFREY STEWART,1                          §
                                               §   No. 55, 2022
           Respondent Below,                   §
           Appellant,                          §
                                               §   Court Below–Family Court
           v.                                  §   of the State of Delaware
                                               §
    MELISSA STEWART,                           §
                                               §   File No. CN20-01414
           Petitioner Below,                   §   Petition No. 20-09149
           Appellee.                           §

                              Submitted: March 22, 2022
                              Decided:   April 1, 2022


                                           ORDER

         It appears to the Court that, on March 9, 2022, the Chief Deputy Clerk issued

a notice, sent by certified mail, directing the appellant, Jeffrey Stewart, to show cause

why his appeal should not be dismissed for his failure to pay the Supreme Court

filing fee or file a motion to proceed in forma pauperis. Stewart received the notice

on March 11, 2022. A timely response to the notice to show cause was due on or

before March 21, 2022. To date, Stewart has not paid the Supreme Court filing fee,

filed a motion to proceed in forma pauperis, or responded to the notice to show

cause. Dismissal of this action is therefore deemed to be unopposed.




1
    The parties were previously assigned pseudonyms under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ Tamika R. Montgomery-Reeves
                                          Justice




                                       2